Title: To Thomas Jefferson from George Jefferson, 12 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 12th. Janr. 1801.

You will receive your account inclosed, made up to the end of the year; from which you will observe there was then an apparent balance in your favor of £1147–19–3. from this deduct £813–19–9 not due from M. & F. until the 1st. of April next, and the real balance which was then in our hands will be found to have been £333–19–6.
I have heard of a small draught of yours in favor of James Lyon, but which has not as yet been presented for payment.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

